                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       Case No. 03-03011-01-CR-S-MDH
                                               )
MICHAEL R. BURNS,                              )
                                               )
                       Defendant.              )

                                            ORDER

       Before the Court is Defendant’s motion for reconsideration (Doc. 294) of a previous

order on motion for compassionate release (Doc. 290). In 2003, Defendant was convicted of

conspiracy to distribute 500 grams or more of a mixture or substance containing a detectable

amount of methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Defendant was

sentenced to 360 months’ imprisonment. The defendant, who was awarded home confinement

from the Bureau of Prisons (BOP), requests this Court to terminate his sentence early. Defendant

again argues that home confinement does not reduce his risk of reduction enough, because he is

required to ride in a car with his daughter for two hours to check in with a counselor once a

month and obtain healthcare and he fears that he may be recalled to serve his time in a BOP

institution after post-pandemic normalization. (Doc. 294)

       The Government opposes Defendant’s Motion. The government again states that the BOP

has already afforded the Defendant the relief he requested, and now that the Defendant has been

transferred to home confinement, there is no longer extraordinary and compelling reason to

vacate the remainder of his sentences under 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 296). This Court

agrees. In addition, Defendant’s concern of being recalled to a BOP facility is not an issue ripe

for the Court’s review at this time.



                                     1
         Case 6:03-cr-03011-MDH Document 300 Filed 03/23/21 Page 1 of 2
       After careful consideration of the record before the Court, including the arguments

contained in the government’s response, the Court hereby DENIES Defendant’s motion. The

Court finds that the Defendant has not established that his circumstances are so extraordinary or

compelling that the remainder of his sentence should be vacated.



IT IS SO ORDERED.


DATED: March 23, 2021                       /s/ Douglas Harpool
                                            DOUGLAS HARPOOL
                                            UNITED STATES DISTRICT JUDGE




                                    2
        Case 6:03-cr-03011-MDH Document 300 Filed 03/23/21 Page 2 of 2
